DETAILED ACTION
1.	Claims 1-20 of U.S. Application 17/406691 filed on August 19, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on August 19, 2021 and October 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the plurality of tooth insulators" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- a plurality of tooth insulators --.
	Claim 1 recites the limitation “a plurality of tooth insulators” in line 12, it is not clear if the applicant is referring to “the plurality of tooth insulators” previously mentioned line 11 or another set of tooth insulators.
	Claims 2-20 are also rejected due to dependence on claim 1.
Allowable Subject Matter
7.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 1, closest prior art Fujimori (JP 2015006030, see English Machine Translation attached) teaches (see figs. 1 and 4 below) an electric motor assembly (pages 1-2), comprising: 
a stator (10); and a rotor (20) configured to rotate relative to the stator (10) (pages 1-2), 
wherein the stator (10) comprises: a stator core (11) comprising a yoke (16a) that has a ring shape and a plurality of teeth (16b) radially coupled to an inner surface of the yoke (16a) (Abstract; pages 2-3), 
a stator coil (12) that is wound around the stator core (11), and an insulator (13) disposed between the stator core (11) and the stator coil (12), wherein the insulator (13) comprises: a yoke insulator (40) that is coupled to the yoke (16a) (Abstract; pages 2-3).

    PNG
    media_image1.png
    635
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    401
    media_image2.png
    Greyscale

However, neither Fujimori nor the cited prior art teaches a yoke insulator that is coupled to the yoke with a first coupling tolerance defined between the yoke insulator and the plurality of tooth insulators, and a plurality of tooth insulators that are coupled to the plurality of teeth, respectively, with a second coupling tolerance defined between the yoke and the plurality of teeth, and wherein the first coupling tolerance is less than the second coupling tolerance.
Therefore the following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a yoke insulator (310, 340) that is coupled to the yoke (230) with a first coupling tolerance defined between the yoke insulator (310, 340) and the plurality of tooth insulators (360, 380), and a plurality of tooth insulators (360, 380) that are coupled to the plurality of teeth (250), respectively, with a second coupling tolerance defined between the yoke (230) and the plurality of teeth (250), and wherein the first coupling tolerance is less than the second coupling tolerance (see figs. 3 and 4 below) -- in the combination as claimed.
Claims 2-20 would be allowable due to dependence on claim 1.

    PNG
    media_image3.png
    609
    654
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    606
    563
    media_image4.png
    Greyscale

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (U.S. PGPub No. 20200395806) teaches a stator and a motor including the stator, the stator comprising: a stator core; a coil wound around the stator core; and an insulator disposed between the stator core and the coil, wherein the insulator includes: a body around which the coil is wound; a first guide protruding from the inside of the body; a second guide protruding on the outside of the body a first protrusion protruding outward from the lateral surface of the first guide; and a second protrusion protruding inward from the inner surface of the second guide, and an insulating member radially disposed between the first guide and the second guide is bent in a circumferential direction by means of the first protrusion and the second protrusion. Therefore, the motor can inhibit the movement and separation of insulating paper.
Hong (U.S. PGPub No. 20210021171) teaches a motor in which a structure of an insulator is improved. The motor includes an upper insulator coupled to a top face of a stator core. The upper insulator includes a power terminal unit connected to each of 3-phases power lead wires; and an upper insulator body for insulating the power terminal unit from the stator core. The upper insulator includes protrusions radially protruding from the upper insulator body. Each protrusion has a guide hole defined therein for receiving each of the 3-phases power lead wires.
Horii (U.S. PGPub No. 20200412196) teaches a motor comprises a stationary assembly. A rotary assembly includes a shaft that rotates about a central axis extending vertically. The stationary assembly includes a stator in an annular shape which surrounds the central axis. A circuit board axially below the stator where the stator includes a stator core includes a core back with an annular shape and teeth extends radially outward from the core back and arranged in a circumferential direction. An insulator covers a portion of the stator core. A coil where a conductive wire is wound around each of the teeth through the insulator. A conductor is connected to the conductive wire and connected to the circuit board. The insulator includes a terminal holder that has a cylindrical shape, is arranged between the teeth that are adjacent to each other, and accommodates the conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834